Exhibit 10.57 LOCATION BASED TECHNOLOGY, INC. AFFINITAS CORPORATION MASTER SERVICE AGREEMENT THIS AGREEMENT (the "Agreement") is made and entered into this day of August, 2009, by and between AFFINITAS CORPORATION, a Nebraska corporation, currently of 1015 North 98th Street, Suite 100, Omaha, NE68114 (hereinafter referred to as "AFFINITAS") and LOCATION BASED TECHNOLOGIES, INC., a Nevada Corporationcurrently of4999 E. La Palma Avenue, Anaheim, California 92807 (hereinafter referred to as "LBT"). R E C I T A L S AFFINITAS is interested in contracting with LBT to provide certain direct marketing and agency services, including, but not limited to marketing and agency services, web services, direct mail, data analysis and lists, andinbound and outbound telemarketing services to LBT and AFFINITAS is interested in contracting with LBT to provide those services as AFFINITAS’s capacity permits.This Agreement is intended to set forth the terms of the parties’ agreement for such services. THEREFORE, in consideration of the mutual promises and obligations of AFFINITAS and LBT as set forth below, and other good and valuable consideration, the sufficiency of which the parties acknowledge, the parties agree as follows: ARTICLE I. SERVICES PROVIDED BY AFFINITAS The services to be performed by AFFINITAS pursuant to the terms of this Agreement shall be inbound telemarketing services on behalf of LBT, as described from time to time, on separate attachments to this Agreement as part of Exhibit “A” and shall, when properly executed, become a part of this Agreement and incorporated herein.In the event there are specific requirements ofLBT pursuant to the services to be performed by AFFINITAS, such requirements shall be set out on a separate statement of work (“SOW”) to be attached hereto as part of Exhibit “A.” ARTICLE II. DURATION AND TERMINATION OF SERVICE The term of this Agreement shall be for a period beginning on the date hereof (“Date of Commencement”) and ending three (3) years thereafter.The term hereof shall be automatically extended from year to year under the same terms and conditions unless one hundred twenty (120) days’ advance notice is provided by either party of its intention not to renew for an additional term.Notwithstanding anything contained herein to the contrary, either party may terminate this Agreement as provided in Article XVII hereof. 1 ARTICLE III. SERVICE LEVEL AGREEMENT LBT will provide hourly and monthly call volumes to Affinitas no later than thirty (30) days from the start of each report month.Affinitas will work with LBT to create a staffing plan to achieve a service level of answering eighty percent (80%) of the calls within 30 seconds so long as the call volumes are +/- 5% of projected and agreed upon call volumes.Hours of Operation shall be 8:30 AM EST to 8:00 PM, Monday through Friday. ARTICLE IV. COMPENSATION FOR SERVICES
